DETAILED ACTION

This Office action is in response to papers submitted on 21 December 2020.

Claims 1-21 are pending and presented for examination.

Examiner acknowledges the submission of claims amended as per the interview in our telephone conversation on Wednesday, February 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Jeffrey Frantz, Applicant’s representative, on Wednesday, February 17, 2021.

The application has been amended as follows: 
Replace current claims with claims as cited in attachment.

Claims 1-3, 5-17, and 19-21 are allowed.  Claims 4 and 18 are canceled.  The claims are renumbered 1-19.

The following is an examiner’s statement of reasons for allowance:
	While the reference of prior art to Green (USPAP No. US 2016/0020720 A1) teaches of a drive control system and method to monitor operation of a motor and is arranged to update a plurality of operating parameters used and the reference to 
	(claims 1, 10, 17)  “…the controller is configured to receive parameters that determine operation of the VFD and motor, the parameters being grouped into sets of parameters;
the controller is configured to store a first set of parameters;
when the autotuner tunes the motor, a second set of parameters is generated; 	
the controller is configured to selectively apply the first set of parameters and the second set of parameters according to a predetermined priority; and
the controller is configured to compare the first and second parameters to determine a difference between the first and second sets of parameters, and wherein if the difference between the first and second sets of parameters is less than the predetermined threshold the second set of parameters is not used…”,
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 23, 2021
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119